COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NOS. 2-02-128-CR

                                                  
2-02-129-CR



SLADE CAMRON CAGLE           						APPELLANT



V.

THE STATE OF TEXAS	STATE

----------

FROM THE 367
TH
 
DISTRICT COURT OF DENTON COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

On April 25, 2003, we abated this appeal and remanded to the trial court to determine whether appellant Slade Camron Cagle wanted to continue his appeal and, if so, to determine whether appellant is indigent and to appoint counsel if necessary.  The supplemental reporter’s record from the abatement hearing was filed in this court on June 2, 2003.

At the abatement hearing, Cagle told the court that he did not wish to proceed with his appeal.  A motion to dismiss the appeal is included in the supplemental reporter’s record.  The motion complies with rule 42.2(a) of the rules of appellate procedure. 
Tex. R.
 
App
. P. 42.2(a).   Accordingly, we dismiss this appeal.  
See id.



PER CURIAM

PANEL D:	GARDNER, CAYCE, C.J.; and WALKER, JJ.

DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: June 19, 2003

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.